Citation Nr: 1512009	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  05-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right forearm injury with a large fatty tumor.

3.  Entitlement to service connection for a skin disability on hands and arms to include possible cancer, due to herbicide exposure.

4.  Entitlement to service connection for a disability characterized by general malaise, due to exposure to herbicides and ionizing radiation.

5.  Entitlement to service connection for a pulmonary disorder, due to asbestos exposure and exposure to second-hand tobacco smoke.

6.  Entitlement to service connection for headaches, due to ionizing radiation.

7.  Entitlement to service connection for hypertension with stress.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

10.  Whether new and material evidence has been received to reopen a claim of service connection for dental treatment purposes for an unspecified dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1978.  He apparently had additional unverified prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

In February 2005, the RO denied service connection for a low back disability, a right forearm injury, a skin disability, a disability characterized by general malaise, a pulmonary disorder, headaches, and hypertension.  The Veteran expressed disagreement with the denials and timely perfected a substantive appeal.

This matter also arises from an August 2013 rating decision that denied service connection for tinnitus and determined that new and material evidence had not been received to reopen the previously denied claims of service connection for bilateral hearing loss and dental treatment purposes for an unspecified dental condition.  The Veteran expressed disagreement with the denials and timely perfected a substantive appeal.

In August 2005, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.

This matter was previously before the Board in June 2011 at which time the issues of service connection for a low back disability, a right forearm injury, a skin disability, a disability characterized by general malaise, a pulmonary disorder, headaches, and hypertension were denied.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court approved a Joint Motion to Vacate and Remand the June 2011 Board denials, and the case was returned to the Board, in part, so that the Veteran could be afforded a Board hearing.

In December 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the December 2014 hearing, the Veteran testified that he had additional active service prior to August 1976, to include in an Army Reserve Officers' Training Corps.  He suggested that he had active service dating back to 1974.  In this regard, active duty for training includes duty performed by a member of a ROTC program when ordered to such duty under 10 U.S.C.A. §§ 2101 et. seq.; 38 U.S.C.A. § 101 (22) (D) (West 2014).  See 38 C.F.R. § 3.6 (c) (4) (2014).  Active duty for training also includes authorized travel to and from such duty.  38 U.S.C.A. § 101 (22) (E) (West 2014).  It does not appear that complete service personnel and treatment records of the Veteran for a period of service prior to August 1976 have been obtained.  Specifically, the record is silent as to any attempt to obtain records from the Veteran's ROTC training location and as to any attempt to notify the Veteran as to how he can obtain any such records.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A.

Additionally, during the December 2014 hearing, the Veteran asserted that there were outstanding VA treatment records of treatment at the VA Medical Center in Louisville, Kentucky, dated from 1978 to 1985, that have not been associated with the claims file.  While it appears that a prior inquiry had been undertaken so as to obtain such treatment records, as this matter is being remanded for the reasons set forth above, the Board finds that an additional efforts be undertaken to obtain the identified VA treatment records.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records have been made known to VA.  38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further 
efforts to obtain these records would be futile.  Id; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the National Personnel Records Center (NPRC) and attempt to verify the claimed period of ACDUTRA service beginning in 1974.

The agency of original jurisdiction shall contact the appropriate Army ROTC unit and request that they provide records that identify the specific dates of the Veteran's ROTC service beginning in 1974, as required under 10 U.S.C.A. § 2101.

The agency of original jurisdiction shall contact the location of the Veteran's ROTC training and request that they provide any service personnel or treatment records of the Veteran for the period of active service beginning in 1974.

If attempts to obtain these records are unsuccessful and further attempts to obtain them would be futile, that must be documented in the claims file and the Veteran so notified.

2.  The agency of original jurisdiction shall contact the VA Medical Center in Louisville, Kentucky, and attempt to obtain medical treatment records pertaining to the Veteran that are dated from 1978 to 1985.  All records obtained should  be associated with the Veteran's claims file.
The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

